DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-5) in the reply filed on October 21, 2021 is acknowledged.  The traversal is on the ground(s) that there is no undue burden to search the claim of Group II with similar features being recited.  This is not found persuasive because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper. Furthermore, because the search required for Group I is not required for Group II, restriction for examination purposes as indicated is proper. Literature search for each method and apparatus is distinct since the structural requirements of each invention are different. While searches would be expected to overlap, there is no reason to expect the searches to be coextensive.
In addition, MPEP §818.03 (a) states that:
As shown by the first sentence of  37 CFR 1.143, the traverse to a requirement must be complete as required by  37 CFR 1.111(b) which reads in part: “In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action.  The reply by the applicant or patent owner must be reduced to a writing which distinctly and the applicant is required to specifically point out the reasons on which he or she bases his or her conclusions that a requirement to restrict is in error. A mere broad allegation that the requirement is in error does not comply with the requirement of 37 CFR  § 1.111. Thus the required provisional election (see MPEP  § 818.03(b)) becomes an election without traverse.
The requirement is still deemed proper and is therefore made FINAL.

Hence, claims 1-5 are pending. Claim 6 is withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

It is unclear what the metes and bounds of “in a plurality of sample volumes with different spatial location based on the received ultrasound response pulses” are. It is unclear what would be in “different spatial location” from “a plurality of sample volumes.” 
It is unclear what the metes and bounds of “characterized in that the method” are. It is unclear what “characterized in that” is referring to. Furthermore, it is unclear how any of the limitation is changing or limiting or anything at all to limitations before “characterized in that the method.” For example, “determining at least one parameter of elasticity of biological tissue, including the propagation velocity of shear wave” is before “characterized in that the method,” but would “determining the velocity of the shear wave front in a direction perpendicular to the axis of excitation” further modify “determining at least one parameter of elasticity of biological tissue.” Or these just an individual and additional features for something else? Are limitations “determining the velocity of the shear wave front in a direction perpendicular to the axis of excitation, determining the velocity of the wave front along the axis of excitation, determining a noise level that occurred at the determining of said velocities of the wave front, determining the shear wave propagation velocity based on the said velocities of the wave front along and perpendicular to the axis of excitation; acquiring an image of at least one parameter of elasticity of biological tissue based on the determined shear 
What’s the difference between velocity of shear wave front and velocity of wave front? 
What’s the difference between the shear wave propagation velocity and the velocity of shear wave front? 
In re claims 2-5, similarly what are the scope of “these characterized in that”?
Are they further comprising? Or are they further modifying such as a “wherein” clause?
In re claim 3, “in a direction perpendicular to the axis of excitation” was mentioned in claim 1. So is this “in a direction perpendicular to the axis of excitation” a new or it should be “in the direction”? Is this shear wave front velocity of claim 1 or is this a different wave front velocity? 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenzweig et al. (US 2016/0018364, hereinafter Rosenzweig ‘364).
In re claim 1, Rosenzweig ‘364 teaches a method for ultrasound measurement and visualization of biological tissue elasticity in real time, the method comprising: 
applying a power ultrasound beam of waves to biological tissue along a predetermined axis to excite shear waves in the biological tissue (0007, fig. 1, 0044), 
assigning a plurality of probing lines and transmitting a plurality of probing ultrasound pulses along each of the probing lines (0007, 0044, fig. 1), 
receiving a plurality of ultrasound signals from the biological tissue generated in response to the plurality of probing ultrasound pulses (0007, 0008, 0045), 
detecting the tissue displacements, which are caused by propagation of shear wave, in a plurality of sample volumes with different spatial location based on the received ultrasound response pulses (0008, 0009, 0042), 
determining at least one parameter of elasticity of biological tissue, including the propagation velocity of shear wave (0004, 0008, 0009, 0046, 0071, 0072), 
acquiring an image of at least one parameter of elasticity of biological tissue (figs. 4-7), 
characterized in that the method comprises: 
determining the velocity of the shear wave front in a direction perpendicular to the axis of excitation (0006, 0009, 0014, 0042, 0044, 0046); also note that Applicant has admitted that “a method based on the measuring the time of shear wave propagation 
determining the velocity of the wave front along the axis of excitation (0008, 0072, 0074), 
determining a noise level that occurred at the determining of said velocities of the wave front (0077-0079), 
determining the shear wave propagation velocity based on the said velocities of the wave front along and perpendicular to the axis of excitation (0006, 0009, 0014, 0042, 0044, 0046); 
acquiring an image of at least one parameter of elasticity of biological tissue based on the determined shear wave propagation velocity and the noise level (0079), and 
acquiring noise level image (0079).
In re claim 2, Rosenzweig ‘364 teaches applying a sequence of power ultrasound beams of waves to biological tissue to excite shear waves in the biological tissue, and acquiring the image of at least one parameter of elasticity of biological tissue and the noise level image after each applying in real time (abstract, 0004, 0008, 0009, 0046, echo signals for the tracking pulses in the target region at a plurality of lateral positions.” This is AFTER applying the beam).
In re claim 3, Rosenzweig ‘364 teaches characterized in that the determining the wave front velocity in a direction perpendicular to the axis of excitation is based on the detecting the wave front time of flight between the sample volumes located at different distances from the axis of excitation (0006, 0009, 0014, 0042, 0044, 0046, 0054-0063).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenzweig ‘364 in view of Tanter et al. (US 2016/0345938, hereinafter Tanter ‘938).
In re claim 4, Rosenzweig ‘364 fails to teach characterized in that the determining the wave front velocity along the axis of excitation is based on the detecting the wave front time of flight between the sample volumes located at a different depth along the axis of excitation.
Tanter ‘938 teaches characterized in that the determining the wave front velocity along the axis of excitation is based on the detecting the wave front time of flight between the sample volumes located at a different depth along the axis of excitation (0012, 0048, 0067).
prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Rosenzweig ‘364 to include the features of Tanter ‘938 in order to determine at least one rheological characteristic of the medium, selected from among direction of the fibers, a rheological elasticity parameter (notably an elasticity modulus) in a direction perpendicular to the fibers and a rheological elasticity parameter (notably an elasticity modulus) in the direction of the fibers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792. The examiner can normally be reached Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/BO JOSEPH PENG/           Primary Examiner, Art Unit 3793